IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Aaron Sukenik,                              :
                    Appellant               :
                                            :   No. 505 C.D. 2015
             v.                             :
                                            :   Argued: November 16, 2015
Township of Elizabeth, Gene                 :
Francesconi, J. Larry Vota, Claire          :
Bryce and Chris Evans                       :



BEFORE:      HONORABLE DAN PELLEGRINI, President Judge1
             HONORABLE MARY HANNAH LEAVITT, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge



OPINION BY
JUDGE McCULLOUGH                                              FILED: January 5, 2016

             Aaron Sukenik (Sukenik) appeals from the December 15, 2014 order of
the Court of Common Pleas of Allegheny County (trial court), which granted
summary judgment in favor of the Township of Elizabeth, Gene Francesconi, J. Larry
Vota, Claire Bryce, and Chris Evans (collectively, Appellees).


                             Facts and Procedural History
             Sukenik was employed as the Township Manager of the Township of
Elizabeth (Elizabeth) from July 3, 2012, to February 4, 2013, when he was
terminated. Sukenik filed a complaint, alleging that he was terminated for reporting


      1
          This matter was assigned to this panel before January 1, 2016, when President Judge
Pellegrini assumed the status of senior judge.
“wrongdoing” and “waste” in violation of the Pennsylvania Whistleblower Law
(Whistleblower Law).2 Appellees filed a motion for summary judgment, alleging,
inter alia, that Sukenik failed to adduce sufficient evidence of a “wrongdoing” or
“waste” as defined under the Whistleblower Law. The trial court held a hearing and
granted Appellees’ motion.
               The facts giving rise to this dispute may be summarized as follows. On
March 19, 2012, Elizabeth’s Board of Commissioners (Board) enacted Township of
Elizabeth Ordinance No. 891 (Ordinance), which created the Office of Township
Manager.       The Ordinance provides that the Township Manager is the Chief
Administrative Officer of Elizabeth and serves at the pleasure of the Board. Among
other things, the Township Manager’s duties consist of supervising the administration
of all township departments, offices, and agencies; preparing and submitting budgets
and financial statements to the Board; generating reports on the finances and
activities of Elizabeth; superintending and managing all day-to-day fiscal affairs of
Elizabeth; and “attend[ing] all Board of Commissioner’s meetings” and “tak[ing] part
in discussions.” Sukenik was hired as Elizabeth’s Township Manager on July 3,
2012. (R.R. at 48a-51a.)
               During his tenure, Sukenik became drawn into a dispute between the
president of the Board, Gene Francesconi, and the chief of police, Robert McNeilly.
Sukenik described the relationship between Francesconi and McNeilly as troubled
because Francesconi served as the interim chief of police before the Board ultimately
hired McNeilly over Francesconi. After McNeilly’s hiring, Francesconi returned to
his former position as sergeant for the police department but resigned within one year
of McNeilly’s hiring. Francesconi was subsequently elected to the Board and took

      2
          Act of December 12, 1986, P.L. 1559, as amended, 43 P.S. §§ 1421-1428.



                                                2
office in January 2012. Francesconi was president of the Board when Sukenik was
hired as Township Manager. (R.R. at 111a, 210a-13a, 227a-29a.)
              According to Sukenik, Francesconi attempted to micromanage police
affairs and use Sukenik to disrupt McNeilly’s administration of the police
department.       Sukenik identified three instances where Francesconi unilaterally
directed him to oppose McNeilly’s decisions: (1) McNeilly’s assignment of specific
officers to perform follow-up investigations to attempt to resolve open police
investigations; (2) McNeilly’s proposal to send two officers to Kentucky for internal
affairs investigations training; and (3) McNeilly’s use of a “take-home car.” Sukenik
believed that Francesconi’s opposition to McNeilly was improper retaliation and that
commissioners Bryce, Evans, and Vota were acting in concert with Francesconi to
sabotage McNeilly’s efforts as chief of police. (R.R. at 100a-07a, 192a.)
              Sukenik complained of Francesconi’s unilateral interference with the
police department on five occasions.
              First, in October 2012, Sukenik complained to Commissioner Thomas
that Francesconi was pressuring him to interfere with McNeilly’s operation of the
police department and that he planned to express his concerns to Elizabeth’s solicitor,
Patricia McGrail. (R.R. at 296a-99a.)
              Next, after the Board’s public meeting on January 7, 2013, Sukenik,
McGrail, and Commissioners Francesconi, Bryce, Evans, and Vota remained and
Francesconi “berat[ed]” Sukenik, demanding that the investigation assignments be
stopped, that the officers not go to Kentucky for training, and that McNeilly’s “take-
home car” be taken from him. (R.R. at 107a.) At that time, Sukenik stated to
McGrail that “[Francesconi] can’t do this. . . . [T]his is not the right place for this.”
(R.R. at 107a.)



                                           3
             On January 15, 2013, Sukenik contacted McGrail by telephone and
advised her that Francesconi did not have the authority to unilaterally interfere with
the police     department’s    operations.       McGrail    confirmed     that   individual
commissioners do not have the authority to unilaterally dictate the police
department’s operations, but advised Sukenik that Francesconi may be acting on
behalf of the Board. Sukenik informed McGrail that he believed Francesconi’s
actions against McNeilly could constitute political retaliation because of his history
with McNeilly.      Sukenik suggested that a Police Committee meeting was the
appropriate forum to consider Francesconi’s objections to McNeilly’s directives.
After their conversation, McGrail contacted Francesconi and they agreed that
Francesconi’s concerns regarding McNeilly’s decision-making could be discussed at
an upcoming Police Committee meeting. (R.R. 108a-11a, 318a-20a.)
             On January 22, 2013, Sukenik and McNeilly attended a Police
Committee meeting that was held to discuss a pending disciplinary action against a
township police officer.3       After the disciplinary issue was resolved, Sukenik
attempted to communicate his concerns that Francesconi’s unilateral interference
with police department operations was improper and unlawful, and also to inquire
whether the committee agreed with Francesconi’s assessment that McNeilly’s
directives should be stopped. However, Commissioner Vola interjected and stated
that it would be more appropriate for Sukenik’s concerns to be brought before the full
Board. (R.R. at 108a-114a.)




      3
        Elizabeth’s Police Committee was comprised of Commissioners Thomas, Evans, and Vota.
Francesconi did not attend the meeting.




                                             4
             On January 30, 2013, the Board conducted a special meeting to hold a
public vote on the proposed disciplinary action against the township police officer.
Before the special meeting, the Board met in executive session and Francesconi
dismissed Sukenik and McNeilly from attendance. Because he was precluded from
expressing his concerns regarding Francesconi’s conduct to the Board at the
executive session, Sukenik drafted a letter to the Board dated February 1, 2013, and
reiterated his concerns about being asked to interfere with police operations. In the
letter, Sukenik stated that he believed the interference with the police department
violated township ordinances and state and federal laws. (R.R. at 52a, 118a-22a.)
             In addition to his complaints regarding Francesconi’s attempts to
unilaterally interfere with the police department, Sukenik objected to the Board’s
proposal to conduct a forensic tax audit as a substantial waste of taxpayer funds.
             On December 10, 2012, at the Board’s regularly scheduled meeting,
Commissioner Bryce made a unilateral request for a forensic audit of Elizabeth’s
complete financial records for a four-year period and a majority of the Board passed
Bryce’s motion. Subsequently, Sukenik obtained information regarding a forensic
audit and determined that it would be extremely costly and time consuming because
the Board’s directive was vague and did not identify specific areas of concern or
include any defined parameters. In addition, Sukenik did not believe a four-year
forensic audit was warranted because an independent certified public accounting firm
performed annual audit reports for Elizabeth for the years in question and those
reports indicated that Elizabeth was in sound financial position.         Accordingly,
Sukenik advised the Board that it should reconsider its decision because a four-year
forensic audit would constitute a significant and unnecessary waste of taxpayer funds.
The Board ultimately abandoned the four-year forensic audit. (R.R. at 305a-08a.)



                                           5
                On February 4, 2013, a majority of the Board voted to terminate
Sukenik.
                On September 6, 2013, Sukenik filed a complaint against Appellees
alleging violations of the Whistleblower Law and the Wage Payment Collection Act.4
On November 12, 2013, Appellees filed preliminary objections to Sukenik’s wage
payment claim. On December 2, 2013, Sukenik amended his complaint to withdraw
his wage payment claim and instead asserted a breach of contract claim.                        On
December 9, 2013, Appellees filed preliminary objections in the nature of a demurrer
to the breach of contract claim, arguing that Sukenik could not assert a breach of
contract claim in this matter.           On January 31, 2014, the trial court sustained
Appellees’ preliminary objections and dismissed Sukenik’s breach of contract claim.
On October 29, 2014, Appellees filed a motion for summary judgment, arguing that
Sukenik failed to establish a whistleblower claim because he did not make a “good
faith report” of “wrongdoing” or “waste” under the Whistleblower Law.                          On
December 15, 2014, the trial court granted Appellees’ motion for summary judgment
because it concluded that Sukenik did not report “wrongdoing” or “waste” sufficient
to establish the essential elements of a whistleblower claim. (R.R. at 70a.)
                On appeal to this Court,5 Sukenik alleges that the trial court erred when
it concluded that he did not report a “wrongdoing” because Francesconi’s unilateral


       4
           Act of July 14, 1961, P.L. 637, as amended, 43 P.S. §§ 260.1-260.45.

       5
         When reviewing a trial court’s grant of summary judgment, this Court’s standard of review
is de novo and our scope of review is plenary. Pentlong Corporation v. GLS Capital, Inc., 72 A.3d
818, 823 n.6 (Pa. Cmwlth. 2013). A motion for summary judgment is appropriate if “there is no
genuine issue of any material fact as to a necessary element of the cause of action.” Pa.R.C.P. No.
1035.2(1). A grant of summary judgment is proper only when, “after examining the record in the
light most favorable to the non-moving party, and resolving of all doubts as to the existence of a
(Footnote continued on next page…)

                                                  6
interference with the police department violated section 1405 of Pennsylvania’s First
Class Township Code (Code).6 Sukenik also alleges that his exclusion from the
Board’s executive session violated the Ordinance and constituted a “wrongdoing.”
Finally, Sukenik argues that the trial court erred when it concluded that his opposition
to the forensic tax audit did not constitute a good faith report of “waste.”


                                            Discussion
                Section 3 of the Whistleblower Law, Act of December 12, 1986, P.L.
1559, as amended, 43 P.S. §1423(a), protects employees who make a “good faith
report” of a narrowly-defined “wrongdoing” or “waste.”                    Section 2 of the
Whistleblower Law provides that a “good faith report” is “a report of . . . wrongdoing
or waste which is made without malice or consideration of personal benefit and
which the person making the report has reasonable cause to believe is true.” 43 P.S.
§1422. Section 2 defines “wrongdoing” as “[a] violation which is not of a merely
technical or minimal nature of a Federal or State statute or regulation, of a political
subdivision ordinance or regulation or of a code of conduct or ethics designed to
protect the interest of the public or the employer.” Id. “Waste” is “[a]n employer’s
conduct or omissions which result in substantial abuse, misuse, destruction or loss of
funds or resources belonging to or derived from Commonwealth or political
subdivision sources.” Id. To establish a prima facie case under the Whistleblower
Law, the plaintiff must prove by a preponderance of the evidence that he made a good

(continued…)

genuine issue of material fact against the moving party, the moving party is clearly entitled to
judgment as a matter of law.” Pyeritz v. Commonwealth, 32 A.3d 687, 692 (Pa. 2011).

       6
           Act of June 24, 1931, P.L. 1206, as amended, 53 P.S. §56405.



                                                  7
faith report of wrongdoing or waste to the appropriate authorities prior to the alleged
retaliation. O’Rourke v. Commonwealth, 778 A.2d 1194, 1200 (Pa. 2001).
               To establish a whistleblower claim, a report must specify how an
employer is guilty of wrongdoing or waste. Gray v. Hafer, 651 A.2d 221, 225 (Pa.
Cmwlth. 1994), aff’d, 669 A.2d 335 (Pa. 1995). To constitute a wrongdoing, the
violation must be one that the employer is charged to enforce for the public good or
relate to the internal administration of the public employer.7 Id. at 225. The report
must provide information that is sufficient to identify the law allegedly violated;
reports of vague or subjectively wrong conduct are not considered wrongdoing under
the Whistleblower Law. Riggio v. Burns, 711 A.2d 497, 501 (Pa. Super. 1998). The
test is objective; it is irrelevant whether an employee believes the employer’s conduct
constitutes wrongdoing, an actual violation is required.                    Kimes v. University of
Scranton, __ F. Supp. 3d __ (M.D. Pa., Civil No. 3:14-CV-00091, filed Aug. 25,
2015), slip op. at 20. The law that the employer violated must specifically define
some prohibited conduct or it cannot be violated in a way that constitutes a
“wrongdoing.” Evans v. Thomas Jefferson University, 81 A.3d 1062, 1072 (Pa.
Cmwlth. 2013); Riggio, 711 A.2d at 501-03.




       7
         The Whistleblower Law defines an “employer” as “[a] public body or any of the following
which receives money from a public body to perform work or provide services relative to the
performance of work for or the provision of services to a public body: (1) [a]n individual; (2) [a]
partnership; (3) [a]n association; (4) [a] corporation for profit; (5) [or a] corporation not for profit.”
43 P.S. §1422.




                                                    8
                                        Wrongdoing
              Sukenik alleges that his complaints regarding Francesconi’s unilateral
interference with the police department constitute reports of “wrongdoing” because
Francesconi’s conduct violated the Code,8 which states:

              The chief of police and policemen shall obey the orders of
              the board of township commissioners or such other person
              or committee as may be designated by ordinance or
              resolution of the board for such purposes.

53 P.S. §56405. Sukenik argues that the Code prohibits Francesconi’s unilateral
interference with the police department because he was not issuing orders on behalf
of the Board or the Police Committee, nor was he designated by special ordinance or
resolution to perform such action.
              This Court’s decision in Evans v. Thomas Jefferson University, 81 A.3d
1062 (Pa. Cmwlth. 2013) is instructive. In Evans, a dispensing nurse at an addiction
and rehabilitation clinic refused to administer methadone to a patient because she
believed that the patient was intoxicated. The patient became angry and complained
to the program director. The program director directed the clinic director to ask the
nurse to administer the methadone, but the nurse refused. At the program director’s
direction, the clinic director administered the methadone and, after she left, the nurse
reported the program director’s conduct to her supervisor. The nurse was ultimately
terminated and she filed a whistleblower action, alleging that she was terminated in
retaliation for reporting the program director’s conduct, which allegedly violated
federal and state law regulating who may administer controlled substances to patients.


       8
        The parties stipulate that Elizabeth is a First Class Township bound by the First Class
Township Code. (Appellant’s brief at 21.)



                                              9
The trial court granted the employer’s summary judgment motion and the nurse
appealed.
             On appeal, this Court held that the provisions the nurse cited permitted
licensed individuals to administer methadone, but they did not prohibit the conduct
she reported; specifically, the program director’s override of the nurse’s assessment
that the patient was intoxicated and command to the clinic director to administer the
methadone. Consequently, because the complained of conduct was not prohibited,
we affirmed the trial court’s order granting summary judgment for the employer
because the nurse did not report a “wrongdoing” under the Whistleblower Law and,
thus, could not prove the essential elements of a whistleblower claim. Id. at 1072.
             Similarly, in Riggio v. Burns, 711 A.2d 497 (Pa. Super. 1998), the
plaintiff was a neurologist employed as an instructor by the Medical College of
Pennsylvania, where she also served as Associate Director for the college’s epilepsy
center. Several patients from the epilepsy center were referred to the college’s
neurology department for surgery where electronic strips were placed on the patients’
brains. During these surgeries, the supervising surgeon was not physically present
and allowed residents to insert the electronic strips. Consequently, one patient died
and another lapsed into a coma. The plaintiff opposed this procedure and demanded
that the supervising surgeon perform the procedures himself or be physically present
to supervise the residents. However, the supervising surgeon did not modify his
procedure and the plaintiff sent a letter to the college’s Vice President of Clinical
Affairs objecting to the practice. The plaintiff was subsequently terminated and filed
a whistleblower action, alleging that she was terminated in retaliation for her report
objecting to the surgical procedures.




                                          10
             The trial court granted the employer’s motion for summary judgment,
holding that the college was not an “employer” under the Whistleblower Law. The
Superior Court affirmed the trial court’s order on other grounds; the college was an
“employer” as contemplated by the Whistleblower Law, but the plaintiff did not
report a “wrongdoing.” The plaintiff cited licensing statutes for health care providers
and medical practitioners to support her claim that she reported “wrongdoing.”
However, the court held that the regulatory statutes provided only general licensing
requirements and were too general and vague to constitute wrongdoing because they
were subject to interpretation and did not specifically define what conduct was
proscribed. Id. at 501. The plaintiff also cited a Medicare regulation stating that the
attending physician must supervise a resident performing major surgery to be eligible
for Medicare reimbursement. However, the court rejected her argument, stating that
“[the regulation] neither created a duty to supervise in person nor prohibited surgery
in the absence of such personal supervision. Therefore, the regulation simply could
not be violated as contemplated by the Whistleblower Law.” Id. at 503 (emphasis in
original).
             Here, Sukenik’s argument that his objections to Francesconi’s unilateral
interference with the police department constitute a good faith report of
“wrongdoing” fails for the same reasons articulated in Evans and Riggio. “Under the
provisions of the Code, (53 P.S. [§]56405), the Board of Township Commissioners
are given the power of supervision of the police.” Banks v. Board of Commissioners
of Upper Moreland Township, 298 A.2d 923, 925 (Pa. Cmwlth. 1973). Section 1405
establishes a default chain of command that directs the police department to obey the
Board’s orders or those of an individual or committee designated by resolution or
ordinance. It grants the Board authority to give orders to the chief of police and



                                          11
police officers, or designate that authority to another person or committee. As in
Evans, section 1405 does not prohibit the conduct Sukenik allegedly reported;
specifically, an individual commissioner unilaterally interfering with police
department operations. As in Riggio, section 1405 does not specifically define what
conduct is proscribed. It imposes no duty on individual commissioners to refrain
from unilateral interference with the police department, nor does it prohibit such
activity.     Consequently, Francesconi’s unilateral interference with the police
department does not violate section 1405 as contemplated by the Whistleblower Law.
              Next, Sukenik argues that his February 1, 2013 letter to the Board
constitutes a report of “wrongdoing” because his exclusion from the Board’s
executive session violates the Ordinance.9 The relevant section of the Ordinance
states:

              [The Township Manager] shall attend all Board of
              Commissioner’s meetings and shall have the right to take
              part in discussions, but he/she shall not vote. He/she shall
              prepare the agenda of each meeting and shall post same at
              the Township bulletin board at least twenty-four (24) hours
              before the meeting.
(R.R. at 51a.)
              Sukenik’s February 1, 2013 letter reads as follows:

              This letter is to serve as a follow-up to the many
              conversations we have had, and to reiterate my position
              regarding several actions the Board has asked me to take in
              regard to the Police Department. Specifically, I have raised
              – and am now raising again – my belief and concern that
              these actions are in violation of relevant township

          9
         Notably, Sukenik did not allege violations of the Ordinance in his February 1, 2013 letter.
(R.R. at 52a.)




                                                12
                ordinances and multiple laws regarding local government
                bodies in the Commonwealth of Pennsylvania, up to and
                including The Sunshine Act10 and The Civil Rights Act.11
(R.R. at 52a.)
                In his February 1, 2013 letter, Sukenik makes no mention of his
exclusion from the Board’s executive session.12 Indeed, he states that the purpose of
his letter is to “reiterate [his] position regarding several actions the Board has asked
[him] to take in regard to the Police Department” and his belief that “these actions are
in violation of relevant township ordinances and multiple laws regarding local

       10
            65 Pa. C.S. §§ 701-716.

       11
            42 U.S.C. §§ 1981-2000h-6.

       12
           In Johnson v. Resources for Human Development, Inc., 789 F. Supp. 2d 595 (E.D. Pa.
2011), the plaintiff was the director of her employer’s adolescent employment services program.
The plaintiff learned that a coworker was engaged in a sexual relationship with an underage
individual who participated in the program and believed the coworker’s conduct was inappropriate
and was prohibited by the employer’s policy regarding employees’ relationships.               She
communicated her concerns to her supervisor and also stated that the coworker’s behavior was
inappropriate because she was “[h]aving sex with a consumer that was underage.” Id. at 598. The
plaintiff was terminated five years later and initiated a whistleblower action, alleging that her
termination was a retaliatory discharge for reporting her coworker’s wrongdoing. However, in her
civil complaint, the plaintiff did not address her report of her coworker’s conduct, but instead
alleged that her employer violated the law by failing to take any action in response to her report
regarding her coworker’s relationship with a minor.

        The court granted the employer’s summary judgment motion and concluded that “[b]ecause
Plaintiff never reported Defendants, their actions subsequent to her report are irrelevant in
identifying the wrongdoing that she reported and for which she now seeks protection.” Id. at 602.
In other words, although the plaintiff made a report regarding her coworker’s alleged misconduct,
she made no report regarding her employer’s response to her report, which was the basis for her
civil complaint. The misconduct she alleged in her civil complaint was not the same misconduct
she reported. Accordingly, summary judgment was appropriate because the plaintiff failed to report
the wrongdoing she was alleging and, consequently, could not establish the essential elements of a
whistleblower claim. Id. at 601-02. Here, although Sukenik reported some conduct in his February
1, 2013 letter, analogous to the plaintiff in Johnson, Sukenik never reported the conduct that was the
basis for his complaint; specifically, his exclusion from the Board’s executive session.



                                                 13
government bodies in the Commonwealth of Pennsylvania, up to and including The
Sunshine Act and The Civil Rights Act.” (R.R. at 52a.) It is clear that Sukenik’s
February 1, 2013 letter only considered Francesconi’s unilateral attempts to interfere
with the police department as misconduct. He stated that the letter was a follow-up to
previous conversations concerning actions he was asked to take in regards to the
police department and his belief that “these actions” violated various laws. The only
actions the letter contemplates are the interference with the police department, not his
exclusion from the Board’s executive session. Consequently, Sukenik did not report
a wrongdoing under the Whistleblower Law because he failed to report the
complained of conduct.
             Assuming arguendo that Sukenik’s February 1, 2013 letter constitutes a
report, Sukenik’s argument still fails because he did not report a “wrongdoing.” The
Ordinance provides that the Township Manager “shall attend all Board of
Commissioner’s meetings.” (R.R. at 51a.) However, it is not clear whether the
Ordinance requires attendance at every variation of a Board meeting, such as special
meetings and committee meetings, or whether the Ordinance only contemplates
meetings of the full Board. The Ordinance is subject to interpretation and, as Riggio
advises, it is not clear that such ambiguous standards can be violated in a way that
constitutes “wrongdoing” under the Whistleblower Law. Riggio, 711 A.2d at 501.
             Moreover, the Ordinance does not specifically define any prohibited
conduct; it only creates the office of Township Manager and enumerates the powers
and duties inherent in the position.   (R.R. at 48a-51a.) The relevant section of the
Ordinance grants the Township Manager access to Board meetings and requires him
to prepare and post the agenda for each meeting. The Ordinance does not prohibit an




                                          14
individual commissioner from excluding the Township Manager from attendance at
the Board’s executive sessions.


                                        Waste
             Finally, Sukenik avers that his opposition to the four-year forensic tax
audit constitutes a report of “waste” under the Whistleblower Law because he
asserted that the audit would constitute a substantial waste of taxpayer funds.
However, the Law’s plain language forecloses his argument. The Whistleblower
Law defines “waste” as “conduct or omissions which result in substantial abuse,
misuse, destruction or loss of funds . . . .” 43 P.S. §1422 (emphasis added). Thus,
when alleging that a substantial loss of funds constitutes waste, it is clear that some
actual loss must occur.
             Here, the Board abandoned the tax audit.          Consequently, even if
Sukenik’s averment is accurate and the audit would have resulted in a substantial
waste of taxpayer funds, no actual loss occurred because the audit was never
performed. A report of hypothetical loss is insufficient to trigger the Whistleblower
Law’s protection. See, e.g., Anderson v. Board of School Directors of Millcreek
Township School District, 574 Fed. Appx. 169, 173-74 (3d Cir. 2014) (holding that
the plaintiff’s concerns that the defendant may engage in improper conduct did not
constitute a report of wrongdoing under the law because the statements were purely
hypothetical).
             Having reviewed the record in the light most favorable to Sukenik and
resolving all doubts regarding the existence of a material fact against Appellees, we
conclude that Sukenik failed to establish the essential elements of a whistleblower




                                          15
claim because he did not report a “wrongdoing” or “waste” as defined by the
Whistleblower Law.
            Accordingly, we affirm the trial court’s order granting summary
judgment in favor of Appellees.



                                    ________________________________
                                    PATRICIA A. McCULLOUGH, Judge




                                    16
             IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Aaron Sukenik,                         :
                   Appellant           :
                                       :    No. 505 C.D. 2015
            v.                         :
                                       :
Township of Elizabeth, Gene            :
Francesconi, J. Larry Vota, Claire     :
Bryce and Chris Evans                  :


                                     ORDER


            AND NOW, this 5th day of January, 2016, the December 15, 2014
order of the Court of Common Pleas of Allegheny County is affirmed.



                                           ________________________________
                                           PATRICIA A. McCULLOUGH, Judge